Title: To James Madison from Edward Wyer, 11 February 1820
From: Wyer, Edward
To: Madison, James


                
                    Dear Sir,
                    Washington Februy. 11. 1820.
                
                Permit me to offer you two iron casts of Washington the well beloved, which I had taken from my seal [sic] at Berlin last year. They are said to be good. Ever mindful of your kind attention to me during the time you was in public life, I remain Dear Sir, with all respect, Your devoted Servant. May the smiles of Heaven rest in your abode, and continue to make you happy.
                
                    Edwd. Wyer
                
                
                    P S. If you have any commands for the North of Europe, it will give me pleasure to take charge of them when I return in June next.
                
            